Citation Nr: 0506086	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-01 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 until 
his retirement in December 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Regional Office (RO) that granted service connection for 
arthritis of the right ankle, and assigned a noncompensable 
evaluation for it.  The veteran disagreed with the assigned 
rating.  

Pursuant to a request by the Board, additional evidence was 
obtained and associated with the claims folder.  The RO did 
not have the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2003) and noted that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  This case was 
previously before the Board in November 2003, at which time 
it was remanded to afford the RO the opportunity to review 
the record, to include the additional evidence obtained 
pursuant to the Board's request.

In June 2004, the Board again remanded the claim in light of 
the Veterans Claims Assistance Act.  

The Board notes that in its remand of June 2004, it directed 
the RO to issue a statement of the case on five service 
connection issues.  While that action was accomplished, since 
the veteran did not furnish a substantive appeal with respect 
to any of these matters, this decision is limited to the 
issue set forth on the cover page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran asserts that a higher rating is warranted for his 
service-connected right ankle disability.  In this regard, 
the Board observes that on VA Form 21-4142 submitted in March 
2003, the veteran reported that he had been receiving 
treatment at Scott Air Force Base since January 1999.  
Although the RO subsequently sought to obtain these records, 
later in March 2003, no response from the service department 
facility was received.  The Board acknowledges that, in 
January 2001, the veteran provided reports evidencing 
treatment at Scott Air Force Base in 1999 and 2000.  The 
record does not reflect that these reports are complete.  
Under 38 C.F.R. § 3.159(c)(3) (2004), the "VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts would be futile."  No such conclusion 
can be made in this case since the medical facility at Scott 
Air Force Base did not respond to VA's request for records.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should again contact the Scott 
Air Force Base medical facility and 
request all records of treatment of the 
veteran since January 1999, to include 
reflecting treatment for his right ankle 
disability.  

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


